Citation Nr: 1454900	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine fusion.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spine fusion, L4-5 with scar.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Regional Office (RO) in Newington, Connecticut, which granted service connection for the Veteran's lumbar spine disability at a 20 percent disability rating effective August 5, 2009 and denied claims for service connection for a cervical spine disability and a bilateral knee disability.

The Veteran testified before a Decision Review Officer at the RO in October 2010 and before the undersigned Veterans Law Judge at the RO in December 2011.  Transcripts of both hearings are present within the claims file.

This matter was remanded previously in February and May of 2013 for further claims development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, it is of the opinion that this matter must be remanded once again in order to afford the Veteran full due process under the laws and regulations.

In the more recent May 2013 remand, the Board noted that renewed VA Form 21-4142 releases were received from the Veteran in March 2013 for private treatment records from Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Center.  As also noted by the Board, the RO had previously obtained records from those facilities in 2009 and 2010; however, subsequently received evidence showed that the Veteran had been receiving additional treatment at those facilities for the very disorders that are the subject of this appeal.  Hence, the Board directed that VA undertake efforts to obtain the updated treatment records from the aforementioned private medical facilities.

In an effort to comply with the remand action outlined above, the Appeals Management Center (AMC) in Washington, D.C. wrote to the Veteran in June 2013 and asked her to again provide VA Form 21-4142 releases for records of any additional treatment.  The Veteran apparently did not respond with additional information.  In a July 2013 Supplemental Statement of the Case, the AMC cited Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) for the proposition that VA's duty to assist is not a "one-way street."  In that basis, and in the absence of a response from the Veteran to the June 2013 letter, AMC continued to deny the Veteran's claims for a higher disability rating for lumbar spine fusion, L4-5 with scar and for service connection for claimed cervical spine and bilateral knee disorders.

The Board finds that the post-remand development action undertaken by the AMC is unsatisfactory.  In that regard, the Board notes again that detailed VA Form 21-4142 releases for Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Center were already received from the Veteran in March 2013.  Indeed, these releases appear to state sufficient information to permit VA to make all necessary inquiries and follow-up efforts to locate the Veteran's treatment records from those facilities (parenthetically, the Board also points out that, to the extent that the information provided in the March 2013 releases are insufficient, partial records from those facilities which provide full name and address information are associated with the claims file).  Although it is possible that these forms may be too old to be accepted by the facilities named therein, this is not clear from the record.

Where VA appears to be in possession of the information needed to make inquiries for the private treatment records identified by the Veteran, VA is not relieved of its duty to obtain those treatment records, notwithstanding the Veteran's failure to respond to the AMC's June 2013 letter.  Hence, its failure to attempt to obtain the records identified by the Veteran in the March 2013 releases constitutes failure to comply with the Board's directed remand action.

In instances where the remand orders issued by the Board are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, because VA has failed to adequately perform the development action directed by the Board, the Board is compelled to remand this matter once again so that VA may obtain the private treatment records from the Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claims for service connection for a bilateral knee disorder; service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine fusion; and an initial disability rating in excess of 20 percent for lumbar spine fusion, L4-5 with scar.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate her claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is making efforts to obtain the private treatment records from the Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Center, as reported in her March 2013 VA Form 21-4142 releases.

2.  Based upon the information contained in the VA Form 21-4142 releases that were received from the Veteran in March 2013, obtain the Veteran's treatment records from the Gaylord Outpatient Centers; the Community Health Center in Meridian, Connecticut; and the Midstate Medical Center.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Perform any other development deemed necessary.

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a bilateral knee disorder; service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine fusion; and an initial disability rating in excess of 20 percent for lumbar spine fusion, L4-5 with scar, should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




